IN THE SUPREME COURT OF THE STATE OF NEVADA


                WELLS FARGO BANK, N.A., A                                 No. 67489
                NATIONAL BANKING ASSOCIATION,
                Appellant,
                vs.
                SFR INVESTMENTS POOL 1, LLC, A                             FILED
                NEVADA LIMITED LIABILITY
                COMPANY,                                                   MAR 1 8 2016
                Resnondent.                                              TRADE K. LINDEMAN
                                                                      CLERK Or SUPREME COURT

                                                                     8Y     DEPUTY CLERK




                                 ORDER OF REVERSAL AND REMAND
                            This is an appeal from a district court order granting a motion
                to dismiss in a quiet title action. Eighth Judicial District Court, Clark
                County; Douglas Smith, Judge.
                            The allegations in appellant's amended complaint, if accepted
                as true, may provide one or more bases under existing law as to why the
                foreclosure sale did not extinguish appellant's deed of trust.             See Buzz
                Stew, LLC v. City of N. Las Vegas,   124 Nev. 224, 227-28, 181 P.3d 670, 672
                (2008); Neu. State Bank v. Jamison Family P'ship, 106 Nev. 792, 801, 801
                P.2d 1377, 1383 (1990); see also Shadow Wood Homeowners Ass'n v. N.Y.
                Cmty. Bancorp, Inc., 132 Nev., Adv. Op. 5, P.3d (2016); SFR Invs.
                Pool 1, LLC v. U.S. Bank, N.A.,      130 Nev., Adv. Op. 75, 334 P.3d 408
                (2014). The district court therefore erred in dismissing appellant's




SUPREME COURT
      OF
    NEVADA

KO) 1947A
                                                                                           14, -0841(09
                original complaint and denying appellant leave to file its amended
                complaint.' Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.


                                                                            n
                                                                       glaAti        , J.
                                                          Hardesty


                                                                                       J.
                                                          Saitta


                                                                                       J.




                cc: Hon. Douglas Smith, District Judge
                     Wolfe & Wyman LLP
                     Kim Gilbert Ebron
                     Eighth District Court Clerk




                      'Although appellant sought leave to file the amended complaint, it
                does not appear from the record that appellant was required to do so.
                Costello v. Cosier, 127 Nev. 436, 439 n.2, 254 P.3d 631, 633 n.2 (2011).

SUPREME COURT
     OF
   NEVADA
                                                    2
(0) 1947A aeo